SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember 17, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 3Q14 results São Paulo, November 13, 2014 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the third quarter of 2014 (3Q14) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2013 . SBSP3: R$ 18.73/share SBS: US$ 7.21 (ADR1 share) Total shares: 683,509,869 Market value: R$ 12.8 billion Closing quote: 11/13/2014 Page1 of 12 1. Financial highlights R$ million 3Q14 3Q13 Chg. (R$) % 9M14 9M13 Chg. (R$) % (+) Gross operating revenue 2,165.6 2,393.2 (227.6) (9.5) 6,834.1 7,019.6 (185.5) (2.6) (+) Construction revenue 799.7 551.4 248.3 45.0 2,009.7 1,703.8 305.9 18.0 (-) COFINS and PASEP taxes 141.8 172.2 (30.4) (17.7) 474.2 509.7 (35.5) (7.0) () Net operating revenue 2,823.5 2,772.4 51.1 1.8 8,369.6 8,213.7 155.9 1.9 (-) Costs and expenses 1,541.0 1,401.0 140.0 10.0 4,707.3 4,272.0 435.3 10.2 (-) Cunstruction costs 782.1 539.5 242.6 45.0 1,966.9 1,668.6 298.3 17.9 (+) Equity result (1.2) 1.7 (2.9) (170.6) (1.5) 1.5 (3.0) (200.0) (+) Other operating revenue/expenses, net 11.7 (17.9) (153.0) (44.1) 22.1 (66.2) (299.5) () Earnings before financial result, income tax and social contribution 493.0 845.3 (352.3) (41.7) 1,649.8 2,296.7 (646.9) (28.2) (+) Net financial (337.8) (119.9) (217.9) 181.7 (331.8) (299.9) (31.9) 10.6 () Earnings before income tax and social contribution 155.2 725.4 (570.2) (78.6) 1,318.0 1,996.8 (678.8) (34.0) (+) Income tax and social contribution (250.4) 186.7 (74.6) (446.5) (663.9) 217.4 (32.7) Net Income 91.5 475.0 (383.5) (80.7) 871.5 1,332.9 (461.4) (34.6) Earnings per share* (R$) 0.13 0.69 1.28 1.95 * Total shares 683,509,869 Adjusted EBITDA Reconciliation (Non-accounting measures) R$ million 3Q14 3Q13 Chg. (R$) % 9M14 9M13 Chg. (R$) % Net income 91.5 475.0 (383.5) (80.7) 871.5 1,332.9 (461.4) (34.6) (+) Income tax and social contribution 63.7 250.4 (186.7) (74.6) 446.5 663.9 (217.4) (32.7) (+) Net financial 337.8 119.9 217.9 181.7 331.8 299.9 31.9 10.6 (+) Other operating revenues/expenses, net 6.2 (11.7) 17.9 (153.0) 44.1 (22.1) 66.2 (299.5) () Earnings before financial result (EBIT)* 499.2 833.6 (334.4) (40.1) 1,693.9 2,274.6 (580.7) (25.5) (+) Depreciation and amortization 243.2 208.4 34.8 16.7 726.0 600.3 125.7 20.9 () Adjusted EBITDA ** 742.4 1,042.0 (299.6) (28.8) 2,419.9 2,874.9 (455.0) (15.8) (%) Adjusted EBITDA margin 26.3 37.6 28.9 35.0 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 3Q14, net operating revenue, including construction revenue, reached R$ 2.8 billion; a 1.8% increase compared to the same period of 2013. Costs and expenses, including construction costs, totaled R$ 2.3 billion, up 19.7% on the R$ 1.9 billion recorded in 3Q13. EBIT, in the amount of R$ 499.2 million, dropped 40.1% from R$ 833.6 million in 3Q13. Adjusted EBITDA, in the amount of R$ 742.4 million, dropped 28.8% from R$ 1,042.0 million in 3Q13 (R$ 2,419.9 million in the last 9 months and R$ 3,551.7 million in the last 12 months). The adjusted EBITDA margin was 26.3% in 3Q14, versus the 37.6% in 3Q13 (28.9% in the last 9 months and 31.0% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 35.8% in 3Q14 (46,4% in 3Q13, 37.4% in the last 9 months and 40.1% in the last 12 months). Net income totaled R$ 91.5 million, 80.7% lower than the R$ 475.0 million recorded in 3Q13. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.2 billion, a drop of R$ 227.6 million or 9.5%, when compared to the R$ 2.4 billion recorded in 3Q13. The main factors that led to this variation were: · Decrease of 3.5% in the Company’s total billed volume (4.6% in water and 2.0% in sewage); · R$ 22.7 million drop in estimated revenue due to the lower billing in the period; and · Water Consumption Reduction Incentive Program, with a R$ 127.2 million impact. The decreases mentioned above were partially offset by the 3.1% tariff adjustment since December 2013. Page2 of 12 3. Construction revenue Construction revenue increased R$ 248.3 million or 45.0%, when compared to 3Q13. The variation was mainly due to higher investments in 3Q14. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, and year-on-year, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 3Q14 3Q13 % 3Q14 3Q13 % 3Q14 3Q13 % Residential 379.6 387.2 (2.0) 318.2 322.2 (1.2) 697.8 709.4 (1.6) Commercial 42.4 43.8 (3.2) 40.1 40.7 (1.5) 82.5 84.5 (2.4) Industrial 9.6 10.0 (4.0) 10.7 11.0 (2.7) 20.3 21.0 (3.3) Public 12.9 13.8 (6.5) 9.9 10.7 (7.5) 22.8 24.5 (6.9) Total retail 444.5 454.8 378.9 384.6 823.4 839.4 Wholesale 60.2 74.5 (19.2) 5.8 7.9 (26.6) 66.0 82.4 (19.9) Total 504.7 529.3 384.7 392.5 889.4 921.8 9M14 9M13 % 9M14 9M13 % 9M14 9M13 % Residential 1,172.3 1,159.9 1.1 977.8 962.1 1.6 2,150.1 2,122.0 1.3 Commercial 130.1 130.6 (0.4) 122.4 121.5 0.7 252.5 252.1 0.2 Industrial 29.6 29.3 1.0 32.7 33.3 (1.8) 62.3 62.6 (0.5) Public 39.9 40.7 (2.0) 30.7 31.6 (2.8) 70.6 72.3 (2.4) Total retail 1,371.9 1,360.5 0.8 1,163.6 1,148.5 1.3 2,535.5 2,509.0 1.1 Wholesale 198.8 223.5 (11.1) 18.9 22.7 (16.7) 217.7 246.2 (11.6) Total 1,570.7 1,584.0 1,182.5 1,171.2 1.0 2,753.2 2,755.2 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 3Q14 3Q13 % 3Q14 3Q13 % 3Q14 3Q13 % Metropolitan 289.4 300.9 (3.8) 249.1 257.0 (3.1) 538.5 557.9 (3.5) Regional (2) 155.1 153.9 0.8 129.8 127.6 1.7 284.9 281.5 1.2 Total retail 444.5 454.8 378.9 384.6 823.4 839.4 Wholesale 60.2 74.5 (19.2) 5.8 7.9 (26.6) 66.0 82.4 (19.9) Total 504.7 529.3 384.7 392.5 889.4 921.8 9M14 9M13 % 9M14 9M13 % 9M14 9M13 % Metropolitan 891.2 896.6 (0.6) 763.2 764.5 (0.2) 1,654.4 1,661.1 (0.4) Regional (2) 480.7 463.9 3.6 400.4 384.0 4.3 881.1 847.9 3.9 Total retail 1,371.9 1,360.5 0.8 1,163.6 1,148.5 1.3 2,535.5 2,509.0 1.1 Wholesale 198.8 223.5 (11.1) 18.9 22.7 (16.7) 217.7 246.2 (11.6) Total 1,570.7 1,584.0 1,182.5 1,171.2 1.0 2,753.2 2,755.2 (1) Unaudited (2) Including coastal and interior region Page3 of 12 5. Costs, administrative and selling expenses In 3Q14, costs, administrative and selling expenses, grew 19.7% (R$ 382.6 million). Excluding construction costs, total costs and expenses grew 10.0%. As a percentage of net revenue, cost and expenses was 82.3% in 3Q14 from 70.0% in 3Q13. R$ million 3Q14 3Q13 Chg. (R$) % 9M14 9M13 Chg. (R$) % Payroll and benefits 535.9 489.1 46.8 9.6 1,584.0 1,442.9 141.1 9.8 Supplies 54.7 48.8 5.9 12.1 148.8 142.4 6.4 4.5 Treatment supplies 65.6 63.6 2.0 3.1 199.9 183.7 16.2 8.8 Services 301.1 285.0 16.1 5.6 967.4 808.9 158.5 19.6 Electric power 156.3 133.1 23.2 17.4 440.8 410.9 29.9 7.3 General expenses 187.6 134.0 53.6 40.0 530.3 535.8 (5.5) (1.0) Tax expenses 18.2 11.3 6.9 61.1 55.4 63.2 (7.8) (12.3) Sub-total 1,319.4 1,164.9 154.5 13.3 3,926.6 3,587.8 338.8 9.4 Depreciation and amortization 243.2 208.4 34.8 16.7 726.0 600.3 125.7 20.9 Credit write-offs (21.6) 27.7 (49.3) (178.0) 54.7 83.9 (29.2) (34.8) Sub-total 221.6 236.1 780.7 684.2 96.5 14.1 Costs and expenses 1,541.0 1,401.0 140.0 10.0 4,707.3 4,272.0 435.3 10.2 Construction costs 782.1 539.5 242.6 45.0 1,966.9 1,668.6 298.3 17.9 Costs, adm., selling and construction expenses 2,323.1 1,940.5 382.6 19.7 6,674.2 5,940.6 733.6 12.3 % of net revenue 82.3 70.0 79.7 72.3 5.1. Payroll and benefits In 3Q14 payroll and benefits grew R$ 46.8 million or 9.6%, from R$ 489.1 million to R$ 535.9 million, due to the following: · R$ 21.6 million increase due to the 6.8% increase in average wages since May 2014 and the changes from the career and wage plan carried out by the Company; · R$ 9.9 million increase in provisions, from the higher number of employees who are entitled to request retirement (TAC), in addition to the wage increase in the period; · R$ 3.9 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 3.9 million increase in overtime pay, mainly due to wage adjustment in the period, and the higher number of hours worked; and · R$ 3.9 million increase in expenses related to the Profit Sharing Program, chiefly due to adjustments made in the period. 5.2. Supplies In 3Q14, expenses with supplies increased R$ 5.9 million or 12.1%, when compared to the same period of the previous year, from R$ 48.8 million to R$ 54.7 million, mostly due to: · R$ 4.6 million increase with fuel and lubricants, mainly due to the diesel used in generators installed to capture water from the technical reserve at the Cantareira System, in the amount of R$ 3.5 million; and · Higher use of materials for sewage network maintenance, chiefly at the municipality of Diadema, with a R$ 1.0 million increase. 5.3. Treatment supplies Treatment supplies expenses in 3Q14 were R$ 2.0 million or 3.1% higher than in 3Q13, from R$ 63.6 million to R$ 65.6 million. Page 4 of 12 5.4. Services Services, in the amount of R$ 301.1 million, grew R$ 16.1 million or 5.6%, in comparison to the R$ 285.0 million in 3Q13. The main factors were: · Advertising campaigns, in the amount of R$ 8.1 million, mainly due to the intensification of the rational use of water campaign; · Hiring of services, in the amount of R$ 4.8 million, due to the beginning of operations in Diadema, in March of 2014, in the amount of R$ 4.6 million; and · Higher expenses with the Corporate Program for Reduction of Water Loss, in the amount of R$ 3.0 million. 5.5. Electric power This item totaled R$ 156.3 million, an increase of R$ 23.2 million or 17.4% in comparison to the R$ 133.1 million in 3Q13, due to the average increase of 39.2% in free market tariffs and of 9.2% in regulated market. 5.6. General expenses General expenses grew R$ 53.6 million or 40.0%, totaling R$ 187.6 million, versus the R$ 134.0 million recorded in 3Q13. This increase was mainly due to the increase in the provision for lawsuits related to civil (R$ 26.6 million) and environmental (R$ 18.3 million) contingencies. 5.7. Tax expenses This item increased R$ 6.9 million, due to increased tax expenses in 3Q14. 5.8. Depreciation and amortization Depreciation and amortization increased R$ 34.8 million or 16.7%, from the R$ 208.4 million recorded in 3Q13, totaling R$ 243.2 million, due to the beginning of operations of intangible assets, in the amount of R$ 2.7 billion. 5.9. Credit write-offs Credit write-offs dropped R$ 49.3 million, chiefly due to the lower provision of losses with allowance for doubtful accounts. 6. Other operating revenues and expenses, net 6.1. Other operating revenues, net Recorded a R$ 4.5 million increase, mainly due to the income from the Program for the Rational Use of Water (PURA) in 3Q14, in the amount of R$ 4.0 million. 6.2. Other operating expenses R$ 22.4 million increase mainly due to the write-off of obsolete goods in 3Q14, in the amount of 26.3 million. Page 5 of 12 7. Net financial R$ million 3Q14 3Q13 Chg. % Financial expenses, net of revenues (45.0) 8.3 (18.4) Net monetary and exchange variation (74.9) (226.2) 302.0 Net financial 181.7 7.1. Financial revenues and expenses R$ million 3Q14 3Q13 Chg. % Financial expenses Interest and charges on domestic loans and financing (63.0) 16.4 (26.0) Interest and charges on international loans and financing (18.7) (8.4) 44.9 Other financial expenses (43.9) (22.9) (21.0) 91.7 Total financial expenses 12.4 Financial revenues 80.9 59.6 21.3 35.7 Financial expenses net of revenues 8.3 7.1.1. Financial expenses Financial expenses grew R$ 13.0 million. The main reasons were: · R$ 16.4 million decrease in interest and charges on domestic loans and financing, mainly due to the higher interest capitalization occurred in 3Q14, versus 3Q13; · R$ 8.4 million increase in interest and charges on international loans and financing, due to the higher appreciation of the US Dollar and the Yen versus the Brazilian Real in 3Q14 (11.3% and 2.8%, respectively), in comparison to the appreciation recorded in 3Q13 (0.7% and 1.6%, respectively); and · Other financial expenses increased R$ 21.0 million, largely due to the higher provisions for legal expenses in 3Q14, in the amount of R$ 8.9 million, and the greater recognition of interest arising from the entry into operation of two sewage treatment plants financed through leases, in the amount of R$ 7.7 million. 7.1.2. Financial revenues Financial revenues increased R$ 21.3 million or 35.7%, due to financial investments indexed to CDI, held in the period, as a result of the increase in the Interbank Deposit Certificate (CDI) in 3Q14 (10.8%), versus 3Q13 (8.7%). 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 3Q14 3Q13 Chg. % Exchange rate variation on loans and financing (0.3) (9.9) 3,300.0 Monetary variation on loans and financing (86.7) (226.2) 260.9 Other monetary variations (6.8) (3.4) (3.4) 100.0 Monetary/exchange rate variation on liabilities 264.9 Monetary/exchange rate variation on assets 28.8 15.5 13.3 85.8 Monetary/exchange rate variation, net 302.0 Page6 of 12 7.2.1. Monetary/exchange rate variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 3Q14 was R$ 239.5 million, higher than in 3Q13, especially due to the exchange rate variation on loans and financing, that increased R$ 226.2 million, due to the higher appreciation of the US Dollar and the Yen versus the Brazilian Real in 3Q14 (11.3% and 2.8%, respectively), in comparison to the appreciation recorded in 3Q13 (0.7% and 1.6%, respectively) . 7.2.2. Monetary/Exchange rate variation on assets R$ 13.3 million increase, mainly due to the monetary updates on escrow deposits during 3Q14. 8. Income tax and social contribution Income tax and social contribution expenses decreased by R$ 186.7 million, due to the drop in taxable income in the period. 9. Indicators 9.1. Operating Non-revenue water loss (IPF) and micro-measured water loss (IPM) continue to decline, reaching 22.9% and 30.5%, respectively, for the quarter. This decline was expected by the Company, due to the investments that have been made under the Corporate Program for Reduction of Water Loss, and it is also the result of nighttime pressure control measures along the network, which are necessary due to the water shortage situation. With respect to the volume produced, there has been a marked decrease of 8.9% for the quarter and 4.1% for the year, resulting from the Water Consumption Reduction Incentive Program, which covers the entire Metropolitan Region of São Paulo. Operating indicators * 3Q14 3Q13 % Water connections 8,156 7,833 4.1 Sewage connections 6,607 6,278 5.2 Population directly served - water 25.2 24.5 2.9 Population directly served - sewage 22.2 21.3 4.2 Number of employees 14,766 15,097 (2.2) Water volume produced in the quarter 692 760 (8.9) Water volume produced in the first 9-months 2,180 2,274 (4.1) IPF - Non-revenue water loss (%) 22.9 25.0 (8.4) IPM - Micro-measured water loss (%) 30.5 31.5 (3.2) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters (*) Unaudited 9.2. Financial Economic Indexes * (quarter end) 3Q14 3Q13 Amplified Consumer Price Index (IPCA) - % 0.57 0.35 Referential Rate (TR) - % 0.0873 0.0079 Interbank Deposit Certificate (CDI) - % 10.81 8.71 US DOLAR (R$) 2.4510 2.2300 YEN (R$) 0.02235 0.02268 (*) Unaudited Page 7 of 12 10. Loans and financing R$ million INSTITUTION 2020 and onwards Total Local market Caixa Econômica Federal 18.1 66.4 66.7 70.0 73.9 77.1 694.6 1,066.8 Debentures 6.0 631.3 273.4 792.4 481.9 554.9 607.4 3,347.3 Debentures BNDES 19.7 37.8 37.8 37.8 37.8 37.8 34.9 243.6 Debentures FI FGTS 11.4 45.4 45.4 45.4 45.4 45.4 249.3 487.7 BNDES 12.4 52.2 63.4 66.7 66.7 66.7 284.3 612.4 Commercial Leasing 4.0 16.6 17.1 18.2 17.8 20.0 365.7 459.4 Others 0.2 0.6 0.7 0.7 0.5 - - 2.7 Interest and charges 63.2 61.5 - 124.7 Local market total 6,344.6 International market BID 34.2 93.5 93.5 127.1 65.5 65.6 789.2 1,268.6 BIRD - 3.7 108.3 112.0 Eurobonds - - 342.9 - - - 852.7 1,195.6 JICA - 48.9 48.9 49.4 49.9 61.0 696.4 954.5 BID 1983AB - 58.7 58.7 58.7 58.4 43.3 98.2 376.0 Interest and charges 36.3 4.5 - 40.8 International market total 3,947.5 Total 11. Capex In 3Q14 the Company invested R$ 971.6 million, totaling R$ 2.3 billion invested in 2014. Page8 of 12 12. Conference calls In Portuguese November 14, 2014 10:30 am (Brasília) / 7:30 am (US EST) Live Videocast Click here to access In English November 14, 2014 2:00 pm (Brasília) / 11:00 am (US EST) Dial in: 1 (412) 317-6776 Conference ID: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Replay ID: 10052839 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page9 of 12 Income Statement Brazilian Corporate Law R$ '000 3Q14 3Q13 Gross Operating Revenue 2,965,408 2,944,632 Water Supply - Retail 1,126,959 1,240,925 Water Supply - Wholesale 40,730 56,791 Sewage Collection and Treatment 955,781 1,051,941 Sewage Collection and Treatment - Wholesale 5,574 7,110 Construction Revenue - Water 374,240 220,923 Construction Revenue - Sewage 425,491 330,439 Other Services 36,633 36,503 Taxes on Sales and Services - COFINS and PASEP (172,273) Net Operating Revenue 2,823,532 2,772,359 Operating Costs (1,985,938) (1,642,196) Gross Profit 837,594 1,130,163 Operating Expenses Selling (126,564) (171,264) Administrative (210,716) (127,092) Other operating revenue (expenses), net 11,739 Operating Income Before Shareholdings 494,146 843,546 Equity Result (1,167) 1,737 Earnings Before Financial Results, net 492,979 845,283 Financial, net (24,633) (33,320) Exchange gain (loss), net (313,139) (86,616) Earnings before Income Tax and Social Contribution 155,207 725,347 Income Tax and Social Contribution Current (41,608) (256,336) Deferred (22,098) 5,953 Net Income for the period 91,501 474,964 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 0.13 0.69 Depreciation and Amortization Adjusted EBITDA 742,346 1,041,929 % over net revenue 26.3% 37.6% Page 10 of 12 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 09/30/2014 12/31/2013 Current assets Cash and cash equivalents 1,859,690 1,782,001 Trade accounts receivable 1,158,920 1,120,053 Accounts receivable from related parties 122,484 134,855 Inventories 52,858 58,401 Restricted cash 20,580 10,333 Recoverable taxes 94,674 87,405 Other accounts receivable 95,450 61,039 Total current assets 3,404,656 3,254,087 Noncurrent assets Trade accounts receivable 178,364 395,512 Accounts receivable from related parties 101,093 130,457 Escrow deposits 68,596 54,827 Deferred income tax and social contribution 121,342 114,030 Water National Agency – ANA 119,576 107,003 Other accounts receivable 78,589 94,952 Investments 22,198 23,660 Investment properties 54,039 54,039 Intangible assets 25,302,155 23,846,231 Property, plant and equipment 309,405 199,496 Total noncurrent assets 26,355,357 25,020,207 Total assets 29,760,013 28,274,294 LIABILITIES AND EQUITY 09/30/2014 12/31/2013 Current liabilities Trade payables and contractors 314,280 275,051 Current portion of long-term loans and financing 710,373 640,940 Accrued payroll and related charges 405,718 314,926 Taxes and contributions 53,444 115,382 Interest on shareholders' equity payable 64 456,975 Provisions 565,622 631,374 Services payable 327,774 323,208 Public-Private Partnership – PPP 21,461 20,241 Program Contract Commitments 130,049 77,360 Other liabilities 102,038 116,924 Total current liabilities 2,630,823 2,972,381 Noncurrent liabilities Loans and financing 9,581,700 8,809,134 Deferred Cofins and Pasep 130,802 129,849 Provisions 616,205 549,008 Pension obligations 2,424,406 2,327,016 Public-Private Partnership – PPP 357,194 322,267 Program Contract Commitments 81,789 88,678 Other liabilities 177,646 145,160 Total noncurrent liabilities 13,369,742 12,371,112 Total Liabilities 16,000,565 15,343,493 Equity Capital stock 10,000,000 6,203,688 Capital reserve - 124,255 Earnings reserves 3,021,470 6,736,389 Other comprehensive income (133,531) (133,531) Accrued earnings 871,509 - Total equity 13,759,448 12,930,801 Total equity and liabilities 29,760,013 28,274,294 Page 11 of 12 Cash Flow Brazilian Corporate Law R$ '000 Jan-Sep/2014 Jan-Sep/2013 Cash flow from operating activities Profit before income tax and social contribution 1,317,996 1,996,706 Adjustment for: Depreciation and amortization 726,051 600,309 Residual value of property, plant and equipment and intangible assets written-off 28,887 8,067 Allowance for doubtful accounts 54,688 83,924 Provision and inflation adjustment 151,776 154,444 Interest calculated on loans and financing payable 293,000 276,654 Inflation adjustment and foreign exchange gains (losses) on loans and financing 183,808 207,776 Interest and inflation adjustment losses 13,942 17,458 Interest and inflation adjustment gains (8,023) Financial charges from customers (142,996) (167,665) Margin on intangible assets arising from concession (35,170) Provision for Consent Decree (TAC) 40,977 17,314 Equity result 1,486 (1,476) Provision from São Paulo agreement (17,504) (4,612) Provision for defined contribution plan 7,105 7,383 Pension obligations 216,970 197,232 Other provision/write-offs 48,124 (34,975) Other adjustments 8,962 - 2,865,933 3,315,346 Changes in assets Trade accounts receivable 277,581 64,955 Accounts receivable from related parties 40,940 10,623 Inventories 5,096 7,034 Escrow deposits 598 2,621 Other accounts receivable (30,621) (28,084) Changes in liabilities Trade payables and contractors 1,694 (39,694) Services received 22,070 (85,403) Accrued payroll and related charges 49,815 87,182 Taxes and contributions payable (100,753) (88,897) Deferred Cofins/Pasep 953 4,213 Provisions (150,331) (173,106) Pension obligations (119,580) (109,482) Other liabilities Cash generated from operations 2,844,958 2,938,899 Interest paid (415,829) (394,918) Income tax and contribution paid Net cash generated from operating activities 2,006,936 2,157,978 Cash flows from investing activities Acquisition of intangibles (1,834,304) (1,546,449) Restricted cash (10,247) 54,504 Investment increase (24) (373) Purchases of tangible assets Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 940,215 1,391,619 Repayments of loans (418,963) (1,590,430) Payment of interest on shareholders'equity (498,669) Public-Private Partnership – PPP (15,030) (10,254) Program Contract Commitments Net cash used in financing activities 359 Increase in cash and cash equivalents 77,689 Represented by: Cash and cash equivalents at beginning of the period 1,782,001 1,915,974 Cash and cash equivalents at end of the period 1,859,690 1,828,770 Increase in cash and cash equivalents 77,689 Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:November 17, 2014 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
